[After the report of a lengthy adjudication, the following entry is found, Ridgely’s Notebook II, 270:]
April 21,1819 this day it is agreed between the parties to this suit, that the sum of fifteen hundred dollars, is due to *457the complainant from the defendant, and which said sum is by compromise and agreement offered on the part of defendant and accepted on the part of complainant, in full satisfaction of all claims in said suit, and it is agreed that the Chancellor shall render his decree in usual form for the same, payable in equal third parts, in six, twelve and eighteen months, with interest, and also defendant to pay costs of suit. The decree to be for payment out of the assets of the said John Cochran’s estate personal and real, and each party waives the right of appeal from said decree.
Signed: Nicholas Van Dyke for complainant.
Signed: George Bead, Jr., solicitor for defendant.